Citation Nr: 1717889	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  09-34 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES
1.  Entitlement to a rating in excess of 10 percent for service-connected psychiatric disability, to include cognitive disorder with depression (also referred to herein simply as "psychiatric disability" or "cognitive disorder" interchangeably) from June 13, 1988.
2.  Entitlement to a rating in excess of 30 percent for a psychiatric disability from July 23, 1999, to May 18, 2006.

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Meehan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to October 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a series of rating decisions by the Cleveland, Ohio, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In a June 2015 rating decision, the RO granted a 100 percent rating from May 19, 2006; however, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for an increased disability rating between June 13, 1988, and May 18, 2006, remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

The Board remanded the case for further development in September 2012.  The case is once again before the Board for appellate review.


FINDINGS OF FACT

1.  For the period from June 13, 1988, to August 15, 1995, the Veteran's psychiatric disability did not result in more than mild social and industrial impairment.

2.  For the period from August 16, 1995, to July 22, 1999, the Veteran's psychiatric disability resulted in definite industrial impairment; or occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

3.  For the period from July 23, 1999, to May 18, 2006, the Veteran's psychiatric disability did not result in more than definite industrial impairment; or more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a psychiatric disability between the period of June 13, 1988, and August 15, 1995, have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.132, diagnostic codes (DCs) 9400-9411 (1988).

2.  The criteria for a rating of 30 percent, but no higher, for a psychiatric disability for the period from August 16, 1995, to July 22, 1999, have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.132, diagnostic codes (DCs) 9400-9411 (1988); 38 C.F.R. § 4.130, DCs 9201-9440 (1996).

3.  The criteria for a rating in excess of 30 percent for a psychological disability for the period from July 23, 1999, to May 18, 2006, have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.130, DCs 9201-9440 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, the Board finds that VA has satisfied its duty to notify under the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  A letter dated May 2006 was sent to the Veteran that fully addressed all notice elements.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence. The Board notes that the initiation of this claim and subsequent appeal was made prior to VCAA being signed into law.  Subsequently, VCAA notice was not sent prior to the initial RO decision in this matter.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

As to VA's duty to assist, all necessary development has been attempted or accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, and the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

VA medical examinations addressing the Veteran's service-connected disability were conducted multiple times.  The Board finds that these examinations regarding the Veteran's cognitive disorder, and associated reports, are adequate.  Along with the other evidence of record, they provide sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination reports were based on examinations of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor. 38 C.F.R. § 4.3 (2016).

Here, the issues for consideration are the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection, and consideration of the appropriateness of "staged ratings" are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Staged ratings are appropriate when the factual findings show distinct periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

A review of the procedural history shows that the Veteran was granted a 10 percent rating between June 13, 1988, and July 22, 1999; a 30 percent rating between July 23, 1999, and May 18, 2006; a 70 percent rating between May 19, 2006, and November 3, 2008; and a 100 percent rating from November 4, 2008, which was later applied from May 19, 2006, forward. Due to the full grant of the Veteran's appeal on May 19, 2006, the period still currently under appeal is between June 13, 1988, and May 18, 2006.

The Board notes that the criteria for the evaluation of mental disorders have undergone a number of revisions during the period relevant for consideration in the adjudication of the Veteran's claim for increase.  When regulations are revised during the course of an appeal, the Board may be required to consider the claim in light of both the former and revised schedular criteria to determine whether a higher rating is warranted for a service connected disability.  VA's General Counsel has determined however that the amended rating criteria, if more favorable to the claim, only may be applied prospectively, so only for the periods from and after the effective date of the regulatory changes.  However, the Veteran gets the benefit of having both the former and revised regulations considered for the period after the change was made.  See VAOPGCPREC 3-2000 (Apr. 10, 2000).  See also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (Nov. 19, 2003). 

In 1988, cognitive disorders were rated under 38 C.F.R. § 4.132, DCs 9400-9411 (1988).  Under DCs 9400-9411, the minimum noncompensable disability rating was warranted for neurotic symptoms, which may somewhat adversely affect relationships with others but which do not cause impairment of working ability.  Id. 

A 10 percent disability rating was warranted for less than the criteria for the 30 percent rating, with emotional tension or other evidence of anxiety productive of mild social and industrial impairment.  Id. 

A 30 percent disability rating was warranted for definite impairment in the ability to establish or maintain effective and wholesome relationships with people.  The psychoneurotic symptoms result in such reduction in initiative, flexibility, efficiency, and reliability levels as to produce definite industrial impairment.  Id. 

A 50 percent disability rating was warranted for a considerable impaired ability to establish or maintain effective or favorable relationships with people.  By reason of psychoneurotic symptoms, the reliability, flexibility, and efficiency levels are so reduced as to result in considerable industrial impairment.  Id.  The meaning of "definite" has been subject to several precedent decisions.  The United States Court of Appeals for Veterans Claims (Court), in  Hood v. Brown, 4 Vet. App. 301  (1993), stated that the term "definite" in 38 C.F.R. § 4.132 was "qualitative" in character, whereas the other terms were "quantitative" in character, and invited the Board to construe the term "definite"  in a manner that would quantify the degree of impairment for purposes of meeting the statutory requirement that the Board articulate reasons and bases for its decision.  38 U.S.C.A. § 7104 (d)(1).  In addition, in VAOPGCPREC 9-93 (Nov. 9, 1993), the VA Office of General Counsel concluded that "definite" is to be construed as "distinct, unambiguous, and moderately large in degree."  It represents a degree of social and industrial inadaptability that is "more than moderate but less than rather large."  The Board is bound by this interpretation. 38 U.S.C.A. § 7104(c).

A 70 percent disability rating was warranted for a severely impaired ability to establish and maintain effective or favorable relationships with people.  The psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment.  Id. 

The maximum 100 percent disability rating was warranted for the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community.  Totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic, and explosions of aggressive energy resulting in profound retreat from mature behavior.  Demonstrably unable to obtain or retain employment.  Id.  

Note (1) under the General Rating Formula for Psychoneurotic Disorders states that social impairment per se will not be used as the sole basis for any specific percentage evaluation, but is of value only in substantiating the degree of disability based on all of the findings.  38 C.F.R. § 4.132 (1988).

Note (2) under the General Rating Formula for Psychoneurotic Disorders states that the requirements for a compensable rating are not met when the psychiatric findings are not more characteristic than minor alterations of mood beyond normal limits; fatigue or anxiety incident to actual situations; minor compulsive acts or phobias; occasional stuttering or stammering; minor habit spasms or tics; minor subjective sensory disturbances such as anosmia, deafness, loss of sense of taste, anesthesia, paresthesia, etc.  When such findings actually interfere with employability to a moderate degree, a 10 percent rating under the general rating formula may be assigned.  Id. 

Note (3) under the General Rating Formula for Psychoneurotic Disorders states that it is to be emphasized that vague complaints are not to be erected into a concept of conversion reaction.  A diagnosis of conversion reaction must be established on the basis of specific distinctive findings characteristic of such disturbance and not merely by exclusion of organic disease. If a diagnosis of conversion reaction is found by the rating board to be inadequately supported by findings, the report of examination will be returned through channels to the examiner for reconsideration. Id.  

Note (4) under the General Rating Formula for Psychoneurotic Disorders states that when two diagnoses, one organic and the other psychophysiologic or psychoneurotic, are presented covering the organic and psychiatric aspects of a single disability entity, only one percentage evaluation will be assigned under the appropriate diagnostic code as determined by the rating board to represent the major degree of disability.  When the diagnosis of the same basic disability is changed from an organic one to one in the psychophysiologic or psychoneurotic categories, the condition will be rated under the new diagnosis.  Id.  

The regulations pertaining to mental disorders were again revised during the course of this appeal.  In 1996, the applicable ratings are found under 38 C.F.R. § 4.130, DCs 9201-9440 (1996).

Under DCs 9201-9440, the minimum noncompensable disability rating is warranted for a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  Id.  

A 10 percent disability rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  Id.

A 30 percent disability rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent disability rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  Id.

The maximum 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

In December 1985, the Veteran was involved in an apparently unprovoked altercation and suffered a head injury.  Service treatment records from December 5, 1985 indicate that the Veteran was treated for an injury to his skull, which was diagnosed as left posterior parietal subdural intracerebral hematoma, cerebral concussion and basilar skull fracture.  The records are negative for any mention of residual effects following his trauma, including a loss of smell.  Subsequent to the diagnosis, medical records also in December 1985 noted that the Veteran was only oriented times 2, and had some decreased memory and slowed mentation.

The Veteran was honorably discharged in July 1986, with the narrative reason for separation listed as "personality disorder."  The Veteran acknowledges that he was discharged because he attempted to take his life.  After the incident, he was hospitalized for approximately 2 weeks.

The Veteran filed a claim for loss of smell due to his injury in December 1986, and was afforded a VA examination in March 1987.  The VA examiner noted that the skull showed no evidence of a recent or old fracture and did not opine as to the Veteran's loss of smell despite the Veteran's VA medical records to the contrary.  Regardless, the RO later granted service connection in June 1987.

In October 2011, the Veteran provided VA with a letter dated March 18, 1988 from VA Psychologist C.M.B.  In this letter, C.M.B writes that the Veteran was given a preliminary neurological screening test in November of 1987, and the results were indicative of mild or moderate brain damage, with the left part of the Veteran's brain most affected.  She went on to say that "while the patient appears in conversation to be of higher than average intelligence, his WAIS-R scores indicate a 10 of 100/5.  Mr. [REDACTED]'s WAIS-R scores may reflect the combination of neurological and psychological problems that this patient is experiencing."  She then noted that the Veteran is quite depressed and anxious, has a somewhat unusual unconventional cognitive style, does not appear to have a thought disorder, but appears to be experiencing a high amount of psychological discomfort.  C.M.B. recommended a full neuropsychological test battery, assessment for the efficacy of neuro retraining, and psychotherapy.  It does not appear that this letter was considered in any VA decisions prior to the Veteran providing it to VA in October 2011.

In June of 1988, VA examined the Veteran.  In the examination report, it was noted that he received a notice to come in for an examination and thought it was an annual check-up because of injury.  The Veteran self-reported that he has "no changes in condition since last visit, [except] my loss of smell, [and] I wish I could smell because it is depressing not to be able to."  The examiner concluded that the Veteran has a mild dysthymic reaction to his inability to smell, and that no abnormal psychiatric problems were evident.  The examiner did not discuss any possibility of an industrial impairment due to the Veteran's disability.

In a letter sent to VA in July 1999, the Veteran notes "I have mentioned both in personal hearings and in writing the depressing nature of losing your sense of smell and taste.  If the VA is concerned about my wellbeing why have I never been tested for depression?"  The Veteran was then afforded a VA examination in August 1999 to screen for mental disorders.  Under DSM-IV criteria, the Veteran's diagnosis was listed as follows:  AXIS I: Adjustment disorder, due to loss of smell and taste, for lifetime.  Adjustment disorder with depression, due to loss of smell and taste functions for his lifetime.  AXIS II: No diagnosis.  AXIS III: Status post fracture of skull base, with consequent loss of smell and taste.  AXIS IV: Stress by not being able to smell or taste in everyday life.  AXIS V: GAF: 80.  In October 2012 the Veteran was granted a noncompensable rating for adjustment disorder from July 23, 1999; the time he expressed his depression.

The Veteran sought a psychiatric evaluation from a private physician in December 1999 and then sent the results to VA.  The private physician, Dr. J.R.C., noted in the examination report that the Veteran's concentration was slightly diminished in that he often finds his mind wandering off about his legal difficulties while at work.  That his energy level is satisfactory, and that he admits to occasional irritability at work and feels that he has difficulty with interpersonal communications.  For enjoyment, he expressed that he walks outdoors enjoys working with kids such as the "Big Brother Program" attending car races and gardening.  He denied any suicidality ideation.  Dr. J.R.C. concluded that the Veteran has "mild signs and symptoms of depression..."  Under AXIS I of the DSM-IV, the Veteran is diagnosed with dysthymia and obsessive compulsive disorder."  The record indicates that In January 2000, the Veteran wanted to discuss the possibility of medication with Dr. J.R.C., but that he ultimately rejected any further treatment.  The physician noted, "The patient will call for further service if they are requested.  At present though he is terminated," which effectively ended further treatment with her.

Between November 1999 and March 2000, the Veteran's uncompensable rating was continued by VA 3 separate times.  During March 2010, in support of his appeal, the Veteran submitted two work performance reviews from 1995 that rated his work performance and assigned him a rating of "marginal."  In both cases, the dominating factors affecting his performance were his social interactions with coworkers.

In April 2000, the Veteran was afforded another VA mental health evaluation.  The evaluation report noted that the Veteran believes his loss of essential functions compromises his quality of life immensely.  In addition, he ruminates about the traumatic event daily, sometimes he wants revenge, but wishes his attacker would do better for his own life.  The examiner described the Veteran as angry and depressed, and that he rages and broods about how unfairly the government has been to him.  He was resentful about the compensation examination and said he was going to bring a "dead animal" to her.  He also challenged the examiner's credentials.  Objective findings were recorded and showed the veteran was cleanly dressed, very angry and frustrated, resentful, depressed, though suicidal thoughts were not expressed.  He was so angry that he did not turn the "routing paper" back to the clerk and did not wish to return for psychiatric treatment.  The record also reflects that the examiner later contacted the Veteran's rating specialist in response to the upsetting nature of the encounter with the Veteran.

In May 2000, the Veteran was assigned a 30 percent rating of his adjustment disorder effective July 23, 1999.  The RO reasoned that 30 percent was warranted because although the Veteran's main problems relating to his adjustment disorder seem to be with his social functioning, there was evidence that his preoccupation with his loss of sense and smell was causing occasional irritability at work, depression, and some difficulty with interpersonal communications. 

Private treatment records reveal that between 2005 and 2010, the Veteran sought treatment for psychotherapy a total of 19 times with psychologist, P.J.G.  At the Veteran's request, the psychologist wrote a letter to VA dated April 22, 2013 in support of his appeal.  He wrote that the Veteran had come to see him with regard to problems with substance abuse, that he abuses substances to modify or manage his depressive symptoms, and then linked his disorder to the traumatic brain injury he received in 1985.

The Veteran was examined again in May 2007.  The VA examiner noted that his mood generally described as depressed, that he had some difficulty with his memory, and that his concentration appeared to be somewhat impaired, however his insight and judgement were fair.  A Folstein mental state examination was administered the Veteran scored 26 out of 30 points.  He also was administered serial 7's and was 5/5.  A DSM-IV assessment showed the following: AXIS I: Mood disorder due to head injury with major depressive-like episode.  Cognitive disorder not otherwise specified.  AXIS II: None noted.  AXIS III: Erectile dysfunction, hyperlipoidemia, and hypothyroidism.  AXIS IV: Brother murdered in 2002.  AXIS V: Global Assessment of Functioning is 50.  The patient is competent to manage his finances.  The examiner concluded that the Veteran's mental status was notable for thought processes displaying circumstantiality and tangetiality and often had to be redirected.  Additionally, his social functioning was significantly impaired because of his head injury and subsequent cognitive deficits, which ultimately affected his work.  The examiner suggested that the Veteran would need to have detailed neuropsychological testing which would be done at a later date.

The detailed neuropsychological testing was conducted in June 2007.  A DSM-IV assessment revealed the following: AXIS I: Cognitive Disorder Not Otherwise Specified (NOS).  296.22 Major Depression secondary to 348.8.  AXIS: II N/A.  AXIS: III 854 Traumatic Brain Injury.  AXIS: IV Vocational.  Social.  Intellectual.  AXIS V: 22.  The examiner opined that the data indicates that the Veteran is incapable of competitive gainful employment, which is defined as the capacity to function in a fully independent manner within an organization along with a clear potential for advancement.  He explained that due to the nature and degree of the Veteran's neurocognitive impairments, he is capable of limited functioning in a benevolent environment in which others make allowances for his impairments, and that even within such a setting, the probability of reasonable advancement is virtually nonexistent.

The Veteran's rating was then increased in August 2007 to 70 percent, effective May 19, 2006.  The Veteran's attorney at the time argued in a notice of disagreement (NOD) that a 50 percent evaluation for a cognitive disorder with depression should be assigned from July 1986; however, he provided no new medical evidence to support this claim.  The RO then denied an earlier effective date.

Between August 2007 and December 2007, the Veteran sought treatment from J.A.K., a private psychologist.  She met with the Veteran for six sessions to help reduce his social discomfort in the work place, and diagnosed him with Mood Disorder NOS.

In December 2009, the RO increased the Veteran's rating to 100 percent, effective November 4, 2008.  The RO chose this effective date because that was the day the Veteran made a telephone request for increased compensation.  Additionally a finding of incompetency was proposed and subsequently found in April 2010.

An earlier effective date for an evaluation higher than 30 percent prior to May 19, 2006 for the Veteran's disorder was denied because of a lack of treatment records prior to that date.  The RO reasoned that there was nothing on the record to warrant a higher evaluation than 30 percent and no new evidence was provided.

The Veteran was afforded a hearing in May 2012 with a Veteran Law Judge (VLJ) who is no longer with the Board.  When asked whether the Veteran's cognitive disorder symptoms have been the same since the injury, he replied in the affirmative.  He continued that they are better now because he has learned to deal with the nature of his injury.

In June 2015, the Veteran was granted a 100 percent evaluation effective May 19, 2006 based on the June 2007 VA examination.  The Board notes multiple inconsistencies on the record regarding the appropriate effective date of either May 16, 2006, or May 19, 2006.  The correct effective date is May 19, 2006, which is the day the Veteran contacted VA and requested an increased rating. 

In June 2016, the RO granted an earlier date for service connection for the Veteran's cognitive disorder effective June 13, 1988.  The RO assigned a 10 percent evaluation citing the June 13, 1988 VA examination where the Veteran was diagnosed with mild dysthymic reaction due to his inability to smell.

The Veteran chose to have another hearing with the undersigned Veteran's Law Judge in February 2017.  The Veteran testified that due to fear of the potential of reprisal, he was not always truthful regarding his psychiatric state and therefore his psychological records may reflect a true representation of the severity of what the Veteran was actually feeling.  He also asserted that his current job as a library assistant was not commensurate with his college level education.  Records indicate that the Veteran has worked previously as a laborer, a custodian, a filer for a bank, and an auditor. 

He also testified at his February 2017 hearing that he started college in 1988, graduated with a degree in finance, but could not find a job, even during a time he characterized as a favorable economy.  He attributes his initial inability to find employment because of his social interactions with others.  The record clearly reflects that the Veteran has a documented cognitive disability stemming from his incident in service, but evidence is limited as to the extent the disability effected his interactions, and ultimately, his employment during the period soon after he left service.  Much of the evidence during the first applicable rating period is related to the Veteran's claims for loss of sense and smell.  While the Veteran's early evaluations characterized his disorder as "minor," the extent the disability affected his social interactions and work performance was not addressed.  

Two performance reviews in 1995 critically shed light on the extent the Veteran's disability hindered his ability to interact with others, and ultimately, negatively influenced his job performance.  In the August 1995 performance review, there is clear evidence that the Veteran had difficulty interacting with others at work.  The Veteran receives a "marginal" rating of performance, and much of the commentary from his supervisor discusses interactions with coworkers.  The supervisor notes that the Veteran is condescending, all his student worker colleagues have complained about him, and that crude jokes and inappropriate comments are not permitted in the workplace.

The second performance review took place in November 1995.  In the review, the supervisor makes a number of comments about his interactions with coworkers and ultimately rates him "marginal" in the category, "Human Relation Skills."  Examples of these interactions are listed, and include problems with student assistants, attempts to compete with others, a need to work on human relation skills, and that negative comments have an impact on office morale.  As a plan of action, his supervisor recommended that he attend 2 human relation skills seminars within 6 months.

In addition to documented social interaction issues negatively affecting his work performance, the Veteran appears to have the same work position currently within his organization that he had when he first started.  This suggests a hindrance on career advancement as well.

The Board has considered the Veteran's disability under applicable rating schedules and notes that the following findings were made examining the totality of the evidence and not solely based on the level of the Veteran's social impairment.

Between the period of June 13, 1988, and August 15, 1999, the Board finds that the evidence of record does not support or substantiate a pattern of psychiatric symptomatology on a regular or ongoing basis, the degree of which resulted in definite impairment in the ability to establish or maintain effective and wholesome relationships with people.  The psychoneurotic symptoms of record do not result in such a reduction in initiative, flexibility, efficiency, and reliability levels as to produce definite industrial impairment.  

From August 16, 1999, to July 22, 1999, the Board finds that evidence of record does indeed support a pattern of symptomatology that has resulted in definite industrial impairment. As noted previously, the record includes compelling evidence in the form of critical performance reviews from the Veteran's supervisor.  The reviews illustrate that first example of how the Veteran's psychological symptoms had greatly impacted his ability to perform at work.  The Board believes that a rating of 30 percent is warranted during this period and notes the effective date of this increase corresponds to the date listed on the Veteran's first submitted performance review. 

In May of 2000, the Veteran was assigned an increased rating to 30 percent effective July 23, 1999.  In support of this rating, the RO cited a previously referenced VA examination report conducted in April 2000.  The RO reasoned that although the Veteran's main problems relating to his adjustment disorder seem to be with his social functioning, there was evidence that his preoccupation with his loss of sense and smell were causing occasional irritability at work, depression, and some difficulty with interpersonal communications.   Based on the evidence expressed on this report, and the evidence cited in the RO decision, the Board believes that the Veteran's symptomology is adequately considered under the 30 percent rating, and is continued until May 18, 2006, when the Veteran was granted a 100 percent rating.

The Board finds that a 30 percent rating is appropriate and that a rating in excess 30 percent is unwarranted for the entire appellate period.  Regarding the criteria for a 50 percent rating, the Board acknowledges that the Veteran's cognitive disorder negatively affects his work abilities.  However, the evidence does not establish that the cognitive disorder is so severe as to result in considerable industrial impairment or such a difficulty in establishing and maintaining effective relationships.  The Veteran has earned a college degree in finance, has consistently been employed since discharge from service, is married, and has had children.  Therefore, a rating in excess of 30 percent would clearly be inappropriate for the period under appellate review.


ORDER

Entitlement to a rating in excess of 10 percent for a psychiatric disability for the period from June 13, 1988, to August 15, 1995, is denied.

Entitlement to rating of 30 percent for a psychiatric disability for the period from August 16, 1995, to July 22, 1999, is granted.  

Entitlement to a rating in excess of 30 percent for the period from July 23, 1999, to May 18, 2006, is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


